DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 8 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the target WIP profile" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, the phrase is interpreted to read "the target profile”.
Claim 6 recites the limitation "the target" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, the phrase is interpreted to read "the target WIP value”.
Claim 7, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 6. They are therefore rejected as set forth above.

Claim 8 recites the limitation "the plant" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Since claim 8 depends on claim1, and claim 1 does not directly or indirectly refer to the plant it appears that restoring antecedent basis would unclearly narrow claim 1 since it is not clear how the plant is related to the limitations in claim1. For the purposes of this written opinion, as best understood, “wherein the plant is a semiconductor manufacture plant” has been interpreted to read “wherein the method further comprises utilizing a semiconductor manufacturing plant” to restore clarity on how claim 8 further narrows claim 1.
Claim 10 contains the phrase “the block or block" in line 7 which appears to contains a typographical error. For the purposes of this opinion, as best understood, the claim is interpreted to read" the block”.
Claim 17 recites the limitation "the plant" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Since claim 17 depends on claim 10, and claim 10 does not directly or indirectly refer to the plant it appears that restoring antecedent basis would unclearly narrow claim 10 since it is not clear how the plant is related to the limitations in claim 10. For the purposes of this written opinion, as best understood, “wherein the plant is a semiconductor manufacture plant” has been interpreted to read” where in the system further comprises a semiconductor manufacturing plant” to restore clarity on how claim17 further narrows claim 10.
As per claims 11-16 these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 10. They are therefore rejected as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.1	Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigang et al. (US 2009/0037012A).
Regarding claim 1, Weigang discloses a method comprising: 
receiving, by a processing device of a manufacturing execution system (MES), a target profile associated with a product (a method of receiving, by WIP control system100 (processing device) of as upper vising MES), process information 101 (target profile) related to (associated with) a product; paragraphs [0018] & [0033]), 
 wherein the target profile comprises an identifier of a block in a process to make the product and a target work-in-progress (WIP) value representing a target number of parts waiting to be processed by a group of machines used in the block to make the product (the process information 101 includes WIP values (identifier) of sections 175A, 175B, 175C (block) in a process flow 171 to produce (make) the product and associated WIP  values 173  representing a number of products (parts) in a product buffer (waiting) to be processed by processing tools 160 (group of machines) used in the sections 175A, 175B, 175C to produce the product; paragraphs[0029],[0033]), wherein the block comprises one or more manufacturing step: (sections 175A, 175B, 175C include manufacturing process steps; paragraph [0031]);
 identifying at least one of a move list or an assignment list that, when issued, causes the group of machines to operate to maintain a number of parts waiting for processing to match the target WIP value of the target profile (identifying a WIP queue (list) of products in the middle of processing (assignment) that causes the process tools 160 to perform (operate) to control (maintain) a flow of products (number of parts) in the middle of (waiting) processing to reach (match) the WIP value 173 of the process information 101; paragraph [0030]); and 
issuing a request, comprising the at least one of the move lists or the assignment list, to the group of machines to operate the group of machines (initializing a change in tool utilization (request), based on the WIP queue, to the processing tool 160 to operate the processing tools 160; paragraph [0027)).
As per claim 9, Weigang discloses the method of claim1, Weigang further discloses wherein capacity of at least one of the group of machines is assigned to more than one block in the process to make the product (process capacity of tool 160 A (at list one of the group of machines) is distributed (assigned) to various sections 175A, 175B, 175C in produce the product, paragraphs [0029] & [0037)).

Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.1	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigang in view of Lin (US 7,610,111 B2).
As per claim 5, Weigang discloses the method of claim1. Weigang further discloses wherein the target profile comprises a plurality of target WIP values (the process information 101 includes a plurality of associated WIP values 173; paragraph [0033]), each of the plurality of target WIP values being associated with a respective block in the process to make the product (each of the associated WIP values being associated with respective tools which correspond to a respective section; paragraph [0029]&(0031]),the method further comprising: identifying an assignment list that cause a group of machines to operate to maintain parts waiting for processing at each block to match the corresponding target WIP value of the target profile (identifying a WIP queue (list) of products in the middle of
Processing (assignments) that causes the process tools 160 to perform (operate) to control (maintain) a flow of products (number of parts) in the middle of (waiting) processing to reach (match) the corresponding WIP value 173 of the process information 101, paragraph [0030]). 
Weigang fails to disclose a plurality of assignment lists and a plurality of groups of machines.
 Lin discloses a plurality of assignment lists and a plurality of groups of machines (multiple gates that have ordered batches of lots (assignment lists) and process tools 100 -102 &110- 111 (groups of machines, column3, lines 50-66).
Weigang and Lin are analogous art. They relate to wafer lot production line order allocating. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the method of Weigang, to provide a plurality of assignment list and a plurality of groups of machines, as taught by Lin, in order to provide the advantage so reducing utilization loss and rework by achieving optimal product order (see column 2, lines 31-38 of Lin).
4.2	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigang in view of Lin further in view of Wang et al. (US 6,380,618).
As per claim 8, Weigang discloses the method of claim 1. Weigang fails to disclose wherein the method further comprises utilizing a semiconductor manufacturing plant, wherein the parts are at least one of wafers or wafer lots; and wherein the semiconductor manufacture plant comprises a plurality of groups of machines, each group being responsible for performing one or more of the sequences of manufacture steps. 
Lin discloses wherein the method further comprises utilizing a semiconductor manufacturing plant (using a semiconductor manufacturing line; column 2, lines 31-33), wherein the parts are at least one of wafers or wafer lots (parts are wafer lots; column3, lines 44-49); and wherein the semiconductor manufacture plant comprises a plurality of groups of machines (the semiconductor manufacturing line comprises process tools 100-102 & 110,-111 (groups of machines); column 3, lines 64-66), each group being responsible for performing one or more of the sequence of manufacture steps (each process tools 100-102 & 110-111 performing process (manufacturing) steps; column 3,lines 64-66).
Weigang and Lin are analogous art. They relate to wafer lot production line order allocating. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the method of Weigang, to provide a plurality of assignment list and a plurality of groups of machines, as taught by Lin, in order to provide the advantage so reducing utilization loss and rework by achieving optimal product order (see column 2, lines 31-38 of Lin).
The combination of Weigang and Lin fail to disclose wherein the process to make the product comprises a sequence of manufacture steps to fabricate from a wafer to an integrated circuit.
Wang discloses wherein the process to make the product comprises a sequence of manufacture steps to fabricate from a wafer to an integrated circuit (the process to make the circuit (product) includes process (manufacturing) steps carried out one after the other (sequence) to fabricate from a semiconductor wafer 202 an integrated circuit; column 4, lines 30-48).
Weigang, Lin and Wang are analogous art. They relate to wafer lot production line order allocating. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the method of Weigang and Lin as state above, incorporated with the teaching of wang in order to provide the advantage of having a clearly defined goal in the product fabrication process. 

4.3	Claim(s) 10, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigang in view of Moriyama et al. (US 8,792,150).
As per claims 10 and 19, Weigang discloses a manufacturing execution system (MES) (a supervising MES; paragraph [0034]), comprising a target profile associated with a product (process information 101 (target profile) related to (associated with) a product; paragraph [0018)); a processing device (a WIP control system 100 (processing device); paragraph [0033]), to:
receive the target profile comprising an identifier of a block in a process to make the product and a target work-in-progress (WIP) value representing a target number of parts waiting to be processed by a group of machines used in the block or block to make the product, wherein the block comprises one or more manufacturing steps (receive process information 101 which includes WIP values (identifiers) of sections 175A, 175B, 175C (block) in a process flow 171 to produce (make) the product and  associated WIP values 173 representing a number of products (parts) in a product buffer (waiting) to be processed by processing tools 160 (group of machines) used in the sections 175A, 175B, 175C to produce the product; paragraph [0029] & [0033]); 
identify at least one of a move list or assignment list that, when issued, causes the group of machines to operate to maintain a number of parts waiting for processing to match the target WIP value of the target profile (identify a WIP queue (list) of products in the middle of processing (assignment) that  causes the process tools 160 to perform (operate) to control (maintain) a flow of products (number of parts) in the middle of (waiting) processing to reach (match) the WIP value 173 of the process information 101; paragraph[0030)]); and
 issue a request, comprising the at least one of the move lists or the assignment list, to the group of machines to operate (initialize a change in tool utilization (request), based on the WIP queue, to the processing tool 160 to operate the processing tools 160; paragraph [0027)). 
Weigang fails to disclose a storage device to store a target profile associated with a product; a processing device, communicatively coupled with the storage device.
Moriyama discloses a storage device to store a target profile associated with a product; a processing device (a storage unit 104 to store reconstruction data (target profile); column 5, lines 37-40), communicatively coupled with the storage device (a processing unit 102 connected (coupled), in a manner which allows transfer of data (communicatively), to the storage unit 104; column 5, lines 37-40).
Weigang and Woriyama are analogous art. They relate to wafer lot production line order allocating. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the method of Weigang, to provide a storage device to store a target profile associated with a product, and a processing device communicatively coupled with the storage device, as taught by Woriyama, in order to provide the advantages of having a fully realizable physical system that provides crucial  functionality to the desired method.
As per claim 18, Weigang discloses the system of claim10. Weigang further discloses capacity of at least one of the group of machines is assigned to more than one block in the process to make the product (process capacity of tool 160A (at least one of the group of machines) is distributed (assigned) to various sections 175A, 175B, 175C in produce the product; paragraphs [0029] & [0037]).  
4.4	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigang in view of Moriyama further in view of Ln.
As per claim 14, Weigang in view of Moriyama discloses the system of claim10. Weigang further discloses wherein the target profile comprises a plurality of target WIP values (each of the associated WIP values being associated with respective tools which correspond to a respective section; paragraph [0029] & [0031]), each of the plurality of target WIP values being associated with a respective block in the process to make the product (each of the associated WIP values being associated with respective tools which correspond to a respective section; paragraph [0029] & [0031]), and wherein the processing device is to: identify a plurality of assignment lists that cause a plurality of groups of machines to operate to maintain parts waiting for processing at each block to match the corresponding target WIP value of the target profile (the WIP control system 100 is to identify a WIP queue (list) of products in the middle of processing (assignments) that causes the process tools 160 to perform (operate) to control (maintain) a flow of products (number of parts) in the middle of (waiting) processing to reach  (match) the corresponding WIP value 173 of the process information 101; paragraphs [0030] & [0033]).
Weigang fails to disclose a plurality of assignment list and a plurality of groups of machines. 
Lin discloses a plurality of assignment lists and a plurality of groups of machines (multiple gates that have ordered batches of lots (assignment lists) and process tools 100-102 & 110-111(groups of machines); column 3, lines 50-66.
Weigang, Moriyama and Lin are analogous art. They relate to wafer lot production line order allocating. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the method/system of Weigang and Moriyama as state above, incorporated with the teaching of Lin in order to provide the advantage of reducing utilization loss and rework by achieving optimal lot order (see column2, lines 31-39 of Lin).
4.5	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigang in view of Moriyama further in view of Lin and in view of Wang et al. (US 6,380,618).
As per claim 17, Weigang in view of Moriyama disclose the system of claim 10, but Weigang in view of Moriyama fail to disclose wherein the system further comprises utilizing a semiconductor manufacturing plant, wherein the parts are at least one of wafers or wafer lots; and wherein the semiconductor manufacture plant comprises a plurality of groups of machines, each group being responsible for performing one or more of the sequences of manufacture steps. 
Lin discloses wherein the system further comprises utilizing a semiconductor manufacturing plant (using a semiconductor manufacturing line; column 2, lines 31-33), wherein the parts are at least one of wafers or wafer lots (parts are wafer lots; column3, lines 44-49); and wherein the semiconductor manufacture plant comprises a plurality of groups of machines (the semiconductor manufacturing line comprises process tools 100-102&110,-111 (groups of machines); column 3, lines 64-66), each group being responsible for performing one or more of the sequence of manufacture steps (each process tools 100-102 & 110-111 performing process (manufacturing) steps; column 3,lines 64-66).
Weigang, Moriyama and Lin are analogous art. They relate to wafer lot production line order allocating. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the method/system of Weigang and Moriyama, to provide a plurality of assignment list and a plurality of groups of machines, as taught by Lin, in order to provide the advantage so reducing utilization loss and rework by achieving optimal product order (see column 2, lines 31-39 of Lin).
The combination of Weigang, Moriyama and Lin fail to disclose wherein the process to make the product comprises a sequence of manufacture steps to fabricate from a wafer to an integrated circuit.
Wang discloses wherein the process to make the product comprises a sequence of manufacture steps to fabricate from a wafer to an integrated circuit (the process to make the circuit (product) includes process (manufacturing) steps carried out one after the other (sequence) to fabricate from a semiconductor wafer 202 an integrated circuit; column 4, lines 30-48).
Weigang, Moriyama, Lin and Wang are analogous art. They relate to wafer lot production line order allocating. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the method/system of Weigang, Moriyama and Lin as state above, incorporated with the teaching of wang in order to provide the advantage of having a clearly defined goal in the product fabrication process. 
Allowable Subject Matter
5.	Claims 2-4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 6-7 and 11-13, 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation Pertinent prior art
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclose.
Haanstra et al. (US-2003/0149506-A1) discloses a method and system for processing one ore more wafers in a process tool is provided including subjecting the one or more wafer in a reaction chamber to a process. The method includes setting as a default a confirmation flag in a "false" state, and examining in a wafer inspection tool a wafer previously processed in said reaction chamber and comparing the results against acceptance criteria and setting the confirmation flag in a "true" state when said results are within the acceptance criteria. The start of the processing in the reaction chamber is only allowed when the confirmation flag is in a "true" state.
Hsieh et al. (US 2010/0185311) discloses an automated manufacturing system capable of controlling the wafer production process. Preferably, the SSDS 101 produces semiconductor wafers through an automated process that controls movement of the wafer in process (WIP) during formation of each layer of the WIP. The SSDS 101, and the components thereof, may comprise a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system. For the purposes of this description, a computer-usable or computer-readable medium can be any apparatus or otherwise tangible medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.
GOH et al. (US 2009/0326996) discloses the decision to consolidate the lots is based on real time status along the production line, such as the work-in-process (WIP) profile, cause of bottleneck, high level objectives and need at point-of-time, for example to optimize capacity or cycle time. Consolidation may be used primarily to enhance efficiency. As such, consolidation rules can be designed to be consistent with quality rules or customer requirements (e.g., required dates). An example of a quality rule may be a "Maximum Queue Time" rule, which limits the amount of time a lot spent between two processing steps. For example, after processing is completed at one step, the lot should reach the next step within certain time duration (e.g., 24 hours) to avoid adversely impacting the quality and/or yield of the wafers.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119